Oo Co NY DBD vA fF WY YN

NO wo HN LH WV NO NO KF | FF FO Fe RFORP OO REO Rl
Nn WO FBP WS YP KF DBD OBO 6B sD KH Ww FP We YY | S&S

 

 

Case 2:21-cr-00118-JLR Document 20 Filed 08/23/21 Page 1 of 2

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR 21-118-JLR
)
Plaintiff, )
) ) ORDER GRANTING
v. ) UNOPPOSED MOTION TO
) CONTINUE TRIAL AND PRETRIAL
JALEN AZIZ, ) MOTIONS DEADLINE
)
Defendant. )

)
THE COURT has considered the unopposed motion of the parties to continue

the trial date and pretrial motions deadline and finds that:

(a) taking into account the exercise of due diligence, a failure to grant a
continuance in this case would deny counsel for the defendant the reasonable time
necessary for effective preparation due to counsel’s need for more time to review the
evidence, consider possible defenses, and gather evidence material to the defense, as set
forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

(b) a failure to grant such a continuance in this proceeding would likely result in
a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

(c) the additional time requested is a reasonable period of delay, as the defendant
has requested more time to prepare for trial, to investigate the matter, to gather evidence
material to the defense, and to consider possible defenses; and

(d) the ends of justice will best be served by a continuance, and the ends of
justice outweigh the best interests of the public and the defendant in any speedier trial,

as set forth in 18 U.S.C. § 3161(h)(7)(A); and

FEDERAL PUBLIC DEFENDER
ORDER TO CONTINUE TRIAL AND 1601 Fifth Avenue, Suite 700

PRETRIAL MOTIONS DUE DATE Seattle, Washington 98101
(USA v. Jalen Aziz; CR21-118JLR) - 1 (206) 553-1100

 

QL
eo Oo IN Dn F&F WY YN

NO NO NO NH NH YN NO He ee Re RB Se Re Se ee
Roe ww fF WO NY KY CFS Oo fF INQ DBD AH FSF WY NY KF O&O

 

 

Case 2:21-cr-00118-JLR Document 20 Filed 08/23/21 Page 2 of 2

(e) the additional time requested between the current trial date of September 20,
2021, and the new trial date is necessary to provide counsel for the defendant the
reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
the facts set forth above; and

(f) the period of delay from the date of this order to the new trial date is
excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).

IT IS THEREFORE ORDERED that the trial date in this matter shall be
continued to March 14, 2022, and that pretrial motions shall be filed no later than

February 7, 2022. ,
@
DONE this 23 _ day of August, 2021—

 

JAMES L| ROBART
UNITED STATES DISTRICT JUDGE
Presented by:
s/ Vanessa Pai-Thompson
Assistant Federal Public Defender
Attorney for Jalen Aziz
FEDERAL PUBLIC DEFENDER
ORDER TO CONTINUE TRIAL AND 1601 Fifth Avenue, Suite 700
PRETRIAL MOTIONS DUE DATE Seattle, Washington 98101

(USA v. Jalen Aziz; CR21-118JLR) - 2 (206) 553-1100

 
